 

Exhibit 10.45

 

SEVERANCE AGREEMENT

(Amended and Restated August 14, 2001)

 

This Severance Agreement originally effective as of _______ is hereby amended
and restated in its entirety effective _______________, is made by and between
FRESH CHOICE, INC. (“Fresh Choice” or the “Company”) and _____________________
(“the Employee”).

 

RECITALS

A.            The Employee presently serves as ________________________ of the
Company and performs significant strategic and management responsibilities
necessary to the continued conduct of the Company’s business and operations.

B.            The Board of Directors (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility or occurrence of an Involuntary Termination.

C.            The Company recognizes the possibility of a Transfer of Control or
Hostile Takeover exists.  The Company also recognizes that economic events
beyond its control may affect its business and operations.  The Company realizes
that the Employee possesses an intimate knowledge of the Company and its Board
believes that it is necessary to be able to retain the Employee as well as call
on the Employee for advice upon the occurrence of a Transfer of Control or
Hostile Takeover.  The Board also believes that the existence of this Agreement
will enhance the Company’s ability to call on and rely upon the Employee.

D.            The Board believes that it is imperative to provide the Employee
with certain severance benefits upon the Employee’s Involuntary Termination,
termination for Good Reason or Involuntary Termination of employment following a
Transfer of Control or upon consummation of a Hostile Takeover that will provide
the Employee with enhanced financial security and provide sufficient incentive
and encouragement to the Employee to remain with the Company.

In consideration of and inducement for the Employee’s continued employment with
the Company, the Company and the Employee agree to the following:


I.              DEFINITIONS.


A.            CAUSE.  “CAUSE” SHALL MEAN ANY OF THE FOLLOWING: (I) THE
EMPLOYEE’S THEFT, DISHONESTY, OR FALSIFICATION OF ANY COMPANY DOCUMENTS OR
RECORDS; (II) THE EMPLOYEE’S IMPROPER USE OR DISCLOSURE OF THE COMPANY’S
CONFIDENTIAL OR PROPRIETARY INFORMATION; (III) ANY ACTION BY THE EMPLOYEE WHICH
HAS A DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS; (IV) THE
EMPLOYEE’S FAILURE OR INABILITY TO PERFORM ANY REASONABLE ASSIGNED DUTIES AFTER
WRITTEN NOTICE FROM THE COMPANY OF, AND A REASONABLE OPPORTUNITY TO CURE, SUCH
FAILURE OR INABILITY; (V) ANY MATERIAL BREACH BY THE EMPLOYEE OF ANY EMPLOYMENT
AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY, WHICH BREACH IS NOT CURED
PURSUANT TO THE TERMS OF SUCH AGREEMENT; OR (VI) THE EMPLOYEE’S CONVICTION
(INCLUDING ANY PLEA OF GUILTY OR NOLO CONTENDERE) OF ANY CRIMINAL ACT WHICH
IMPAIRS THE EMPLOYEE’S ABILITY TO PERFORM HIS OR HER DUTIES WITH THE COMPANY.



B.            COMPENSATION.  COMPENSATION SHALL MEAN THE EMPLOYEE’S FINAL BASE
SALARY.


C.            GOOD REASON.  “GOOD REASON” SHALL MEAN ANY ONE OR MORE OF THE
FOLLOWING:


(I)            WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE ASSIGNMENT TO
THE EMPLOYEE OF ANY DUTIES, OR ANY LIMITATION OF THE EMPLOYEE’S
RESPONSIBILITIES, SUBSTANTIALLY INCONSISTENT WITH THE EMPLOYEE’S POSITIONS,
DUTIES, RESPONSIBILITIES AND STATUS WITH THE COMPANY IMMEDIATELY PRIOR TO THE
DATE OF THE TRANSFER OF CONTROL;


(II)           WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE RELOCATION OF
THE PRINCIPAL PLACE OF THE EMPLOYEE’S EMPLOYMENT TO A LOCATION THAT IS MORE THAN
FIFTY (50) MILES FROM THE EMPLOYEE’S PRINCIPAL PLACE OF EMPLOYMENT IMMEDIATELY
PRIOR TO THE DATE OF THE TRANSFER OF CONTROL, OR THE IMPOSITION OF TRAVEL
REQUIREMENTS SUBSTANTIALLY MORE DEMANDING OF THE EMPLOYEE THAN SUCH TRAVEL
REQUIREMENTS EXISTING IMMEDIATELY PRIOR TO THE DATE OF THE TRANSFER OF CONTROL;


(III)          ANY FAILURE BY THE COMPANY TO PAY, OR ANY REDUCTION BY THE
COMPANY OF, (1) THE EMPLOYEE’S BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE
DATE OF THE TRANSFER OF CONTROL (UNLESS REDUCTIONS COMPARABLE IN AMOUNT AND
DURATION ARE CONCURRENTLY MADE FOR ALL OTHER EMPLOYEES OF THE COMPANY WITH
RESPONSIBILITIES, ORGANIZATIONAL LEVEL AND TITLE COMPARABLE TO THE EMPLOYEE’S),
OR (2) THE EMPLOYEE’S BONUS COMPENSATION, IF ANY, IN EFFECT IMMEDIATELY PRIOR TO
THE DATE OF THE TRANSFER OF CONTROL (SUBJECT TO APPLICABLE PERFORMANCE
REQUIREMENTS WITH RESPECT TO THE ACTUAL AMOUNT OF BONUS COMPENSATION EARNED BY
THE EMPLOYEE); OR


(IV)          ANY FAILURE BY THE COMPANY TO (1) CONTINUE TO PROVIDE THE EMPLOYEE
WITH THE OPPORTUNITY TO PARTICIPATE, ON TERMS NO LESS FAVORABLE THAN THOSE IN
EFFECT FOR THE BENEFIT OF ANY EMPLOYEE OR SERVICE PROVIDER GROUP WHICH
CUSTOMARILY INCLUDES A PERSON HOLDING THE EMPLOYMENT OR SERVICE PROVIDER
POSITION OR A COMPARABLE POSITION WITH THE COMPANY THEN HELD BY THE EMPLOYEE, IN
ANY BENEFIT OR COMPENSATION PLANS AND PROGRAMS, INCLUDING, BUT NOT LIMITED TO,
THE COMPANY’S LIFE, DISABILITY, HEALTH, DENTAL, MEDICAL, SAVINGS, PROFIT
SHARING, STOCK PURCHASE AND RETIREMENT PLANS, IF ANY, IN WHICH THE EMPLOYEE WAS
PARTICIPATING IMMEDIATELY PRIOR TO THE DATE OF THE TRANSFER OF CONTROL, OR THEIR
EQUIVALENT, OR (2) PROVIDE THE EMPLOYEE WITH ALL OTHER FRINGE BENEFITS (OR THEIR
EQUIVALENT) FROM TIME TO TIME IN EFFECT FOR THE BENEFIT OF ANY EMPLOYEE OR
SERVICE PROVIDER GROUP WHICH CUSTOMARILY INCLUDES A PERSON HOLDING THE
EMPLOYMENT OR SERVICE PROVIDER POSITION OR A COMPARABLE POSITION WITH THE
COMPANY THEN HELD BY THE EMPLOYEE.


D.            HOSTILE TAKEOVER.  A “HOSTILE TAKEOVER” SHALL MEAN THE OCCURRENCE
OF THE FOLLOWING:



(I)            DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS BEGINNING ON OR
AFTER THE DATE HEREOF, THE PERSONS WHO WERE MEMBERS OF THE BOARD IMMEDIATELY
BEFORE THE BEGINNING OF SUCH PERIOD (THE “INCUMBENT DIRECTORS”) CEASE (FOR ANY
REASON OTHER THAN DEATH) TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OR THE
BOARD OF DIRECTORS OF ANY SUCCESSOR TO THE COMPANY, PROVIDED THAT, ANY DIRECTOR
WHO WAS NOT A DIRECTOR AS OF THE DATE HEREOF SHALL BE DEEMED TO BE AN INCUMBENT
DIRECTOR IF SUCH DIRECTOR WAS ELECTED TO THE BOARD BY, OR ON THE RECOMMENDATION
OF OR WITH THE APPROVAL OF, AT LEAST TWO-THIRDS OF THE DIRECTORS WHO THEN
QUALIFIED AS INCUMBENT DIRECTORS EITHER ACTUALLY OR BY PRIOR OPERATION OF THE
FOREGOING UNLESS SUCH ELECTION, RECOMMENDATION OR APPROVAL OCCURS AS A RESULT OF
AN ACTUAL OR THREATENED ELECTION CONTEST OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONTESTS BY OR ON BEHALF OF A PERSON OTHER THAN A
MEMBER OF THE BOARD; OR


(II)           ANY PERSON (AS DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE ACT AND
AS USED IN SECTIONS 13(D) AND 14(D) THEREOF), EXCLUDING THE COMPANY, ANY
SUBSIDIARY OF THE COMPANY AND ANY EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED
BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY (INCLUDING ANY TRUSTEE OF ANY
SUCH PLAN ACTING IN HIS CAPACITY AS TRUSTEE), BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY
REPRESENTING THIRTY PERCENT (30%) OF THE TOTAL COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES OTHER THAN PURSUANT TO A TRANSACTION
APPROVED BY AT LEAST TWO-THIRDS OF THE DIRECTORS WHO THEN QUALIFY AS INCUMBENT
DIRECTORS.


E.             INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN
(I) A LAYOFF OF THE EMPLOYEE THAT IS APPROVED BY THE PRESIDENT AND/OR CHAIRMAN,
OR (II) A TERMINATION WITHOUT CAUSE.


F.             OWNERSHIP CHANGE.  AN “OWNERSHIP CHANGE” SHALL BE DEEMED TO HAVE
OCCURRED IN THE EVENT ANY OF THE FOLLOWING OCCURS WITH RESPECT TO THE COMPANY:


(I)            THE DIRECT OR INDIRECT SALE OR EXCHANGE BY THE SHAREHOLDERS OF
THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OF THE COMPANY;


(II)           A MERGER IN WHICH THE COMPANY IS A PARTY; OR


(III)          THE SALE, EXCHANGE, OR TRANSFER (INCLUDING, WITHOUT LIMITATION,
PURSUANT TO A LIQUIDATION OR DISSOLUTION) OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS (OTHER THAN A SALE, EXCHANGE, OR TRANSFER TO ONE (1) OR MORE
CORPORATIONS WHERE THE SHAREHOLDERS OF THE COMPANY BEFORE SUCH SALE, EXCHANGE,
OR TRANSFER RETAIN, DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE
BENEFICIAL INTEREST IN THE VOTING STOCK OF THE CORPORATION(S) TO WHICH THE
ASSETS WERE TRANSFERRED).


G.            SEVERANCE PAY.  SEVERANCE PAY SHALL MEAN COMPENSATION PAID TO THE
EMPLOYEE DURING THE SEVERANCE PERIOD.  SEVERANCE PAY SHALL BE PAYABLE IN EQUAL
BI-WEEKLY INSTALLMENTS, LESS APPLICABLE STATE AND FEDERAL TAXES, THROUGH
PAYROLL. IF THE EMPLOYEE’S SEPARATION DATE DOES NOT COINCIDE WITH THE END OF A
PAYROLL PERIOD, THEN THE FIRST AND LAST INSTALLMENT MAY BE PRORATED TO REFLECT
THE PARTIAL PAY PERIOD.


H.            SEPARATION DATE.  SEPARATION DATE SHALL MEAN THE EMPLOYEE’S LAST
DAY OF ACTIVE EMPLOYMENT WITH THE COMPANY.



I.              SEVERANCE PERIOD.  SEVERANCE PERIOD SHALL MEAN THE PERIOD
COMMENCING ON THE EMPLOYEE’S SEPARATION DATE AND ENDING TWELVE (12) MONTHS
THEREAFTER.


J.             TRANSFER OF CONTROL.  A “TRANSFER OF CONTROL” SHALL MEAN AN
OWNERSHIP CHANGE IN WHICH THE SHAREHOLDERS OF THE COMPANY BEFORE SUCH OWNERSHIP
CHANGE DO NOT RETAIN, DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE
BENEFICIAL INTEREST IN THE VOTING STOCK OF THE COMPANY.


II.            SEVERANCE BENEFITS UPON AN INVOLUNTARY TERMINATION.


A.            SEVERANCE PAY.  IF THE EMPLOYEE’S EMPLOYMENT IS INVOLUNTARILY
TERMINATED BY THE COMPANY, AND IF THE EMPLOYEE SIGNS A GENERAL RELEASE OF KNOWN
AND UNKNOWN CLAIMS IN FORM SATISFACTORY TO THE COMPANY, THE COMPANY SHALL PAY
SEVERANCE PAY TO THE EMPLOYEE FOR THE SEVERANCE PERIOD.


B.            MEDICAL AND DENTAL INSURANCE BENEFITS.  MEDICAL AND DENTAL
INSURANCE BENEFITS WILL END THE LAST DAY OF THE MONTH IN WHICH THE SEPARATION
DATE OCCURS.  SHOULD THE EMPLOYEE BE ELIGIBLE FOR AND PROPERLY AND TIMELY ELECT
COBRA COVERAGE FOR MEDICAL AND/OR DENTAL BENEFITS, THE COMPANY WILL PAY A
PORTION OF THE COBRA PREMIUMS EQUAL TO THE DOLLAR AMOUNT THE COMPANY PAID TOWARD
THE EMPLOYEE’S MEDICAL AND/OR DENTAL BENEFITS AS OF THE SEPARATION DATE.  THE
EMPLOYEE SHALL PAY THE REMAINING COBRA PREMIUM (I.E., THE TOTAL COBRA PREMIUM
LESS THE COMPANY CONTRIBUTION), INCLUDING ANY SUBSEQUENT COBRA PREMIUM
INCREASES.  THE COMPANY’S OBLIGATION TO CONTRIBUTE TOWARDS THE COBRA PREMIUMS
SHALL CEASE UPON THE EARLIER OF (I) THE APPLICABLE SEVERANCE PERIOD; (II) THE
ACTUAL COBRA CONTINUATION PERIOD; OR (III) THE EMPLOYEE’S FAILURE TO TIMELY
REMIT ANY COBRA PREMIUM OR CONTRIBUTIONS TOWARD SUCH PREMIUMS.


C.            NO SEVERANCE BENEFITS UPON VOLUNTARY OR OTHER TERMINATIONS. 
EMPLOYEE ACKNOWLEDGES THAT SEVERANCE PAY PURSUANT TO THIS ARTICLE I SHALL ONLY
BE PAYABLE UPON AN INVOLUNTARY TERMINATION.  THE EMPLOYEE SHALL NOT BE ELIGIBLE
FOR SEVERANCE PAY FOR ANY OTHER SEPARATION OF EMPLOYMENT, INCLUDING BUT NOT
LIMITED TO TERMINATION FOR CAUSE, VOLUNTARY RESIGNATIONS, OR MUTUALLY AGREEABLE
SEPARATIONS.


III.           SEVERANCE BENEFITS UPON TERMINATION FOLLOWING A TRANSFER OF
CONTROL.  IF, WITHIN TWELVE (12) MONTHS FOLLOWING A TRANSFER OF CONTROL, THE
EMPLOYEE’S EMPLOYMENT IS INVOLUNTARILY TERMINATED OR THE EMPLOYEE RESIGNS FOR
GOOD REASON, THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE THE SEVERANCE PAY AND
MEDICAL AND DENTAL INSURANCE BENEFITS AS SET FORTH IN ARTICLE II.A AND
ARTICLE II.B.


IV.           SEVERANCE BENEFITS UPON CONSUMMATION OF HOSTILE TAKEOVER.  UPON
THE CONSUMMATION OF A HOSTILE TAKEOVER, THE EMPLOYEE SHALL BE ENTITLED TO
RECEIVE SEVERANCE PAY AND MEDICAL AND DENTAL INSURANCE BENEFITS AS SET FORTH IN
ARTICLE II.A AND ARTICLE II.B.


V.            OPTION ACCELERATION UPON TRANSFER OF CONTROL OR HOSTILE TAKEOVER. 
IN ACCORDANCE WITH THE SECOND AMENDED AND RESTATED 1988 STOCK OPTION PLAN AND
THE RELATED INCENTIVE STOCK OPTION AGREEMENT AND/OR NONQUALIFIED STOCK OPTION
AGREEMENT BETWEEN THE COMPANY AND THE EMPLOYEE, THE EMPLOYEE’S OPTIONS (AS SUCH
TERM IS DEFINED THEREIN) SHALL BECOME FULLY VESTED AND EXERCISABLE UPON (I) AN
INVOLUNTARY TERMINATION OR RESIGNATION FOR GOOD REASON WITHIN TWELVE (12) MONTHS
FOLLOWING A TRANSFER OF CONTROL OR (II) UPON THE CONSUMMATION OF A HOSTILE
TAKEOVER.



VI.           LIMITATION OF PAYMENTS AND BENEFITS.  TO THE EXTENT THAT ANY OF
THE PAYMENTS AND BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO
EMPLOYEE CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND, BUT FOR THIS
ARTICLE VI, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE OR ANY SIMILAR OR SUCCESSOR PROVISION, THE AGGREGATE AMOUNT OF SUCH
PAYMENTS AND BENEFITS WILL BE REDUCED, BUT ONLY TO THE EXTENT NECESSARY SO THAT
NONE OF SUCH PAYMENTS AND BENEFITS ARE SUBJECT TO ANY EXCISE TAX.


VII.          MISCELLANEOUS PROVISIONS.


A.            IT IS INTENDED BY THE PARTIES HERETO THAT THE PROVISIONS OF THIS
AGREEMENT, AS AMENDED, SHALL BECOME EFFECTIVE AS OF THE DATE OF APPROVAL BY THE
BOARD’S COMPENSATION COMMITTEE.


B.            DURING THE SEVERANCE PERIOD, IT IS UNDERSTOOD BY THE COMPANY AND
THE EMPLOYEE THAT THE EMPLOYEE SHALL NOT BE CONSIDERED AN EMPLOYEE OF THE
COMPANY AND, THEREFORE, SHALL NOT BE ELIGIBLE FOR ANY OTHER EMPLOYER-PROVIDED
BENEFITS INCLUDING BUT NOT LIMITED TO VACATION ACCRUAL, SICK DAYS, DISABILITY
BENEFITS, OR ANY OTHER BENEFIT PROGRAM IN WHICH ACTIVE EMPLOYEES OF THE COMPANY
MAY PARTICIPATE.


C.            THE EXECUTION OF THIS SEVERANCE AGREEMENT DOES NOT CONSTITUTE AN
EMPLOYMENT CONTRACT BETWEEN THE COMPANY AND THE EMPLOYEE OR AN AGREEMENT BY THE
COMPANY TO CONTINUE TO EMPLOY THE EMPLOYEE.  BY SIGNING THIS SEVERANCE
AGREEMENT, THE EMPLOYEE ACKNOWLEDGES THAT HIS EMPLOYMENT WITH THE COMPANY IS AND
CONTINUES TO BE “AT-WILL”, AND THAT SUCH EMPLOYMENT MAY BE TERMINATED AT ANY
TIME WITH OR WITHOUT CAUSE.


D.            SUBJECT TO THE BENEFITS SET FORTH ABOVE, THE EMPLOYEE SHALL BE
ENTITLED TO NO FURTHER COMPENSATION FOR ANY DAMAGE OR INJURY ARISING OUT OF THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY.


E.             IN THE EVENT OF ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT, THE INTERPRETATION OF THIS AGREEMENT OR
THE ALLEGED BREACH THEREOF, SUCH DISPUTE, CLAIM OR CONTROVERSY SHALL BE
SUBMITTED BY THE PARTIES TO BINDING ARBITRATION PROVIDED BY THE AMERICAN
ARBITRATION ASSOCIATION IN SANTA CLARA COUNTY, CALIFORNIA.


F.             THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
COMPANY AND THE EMPLOYEE REGARDING SEVERANCE PAY AND OTHER BENEFITS THAT ARE THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL AGREEMENTS PRIOR TO THE EFFECTIVE DATE
OF THIS AGREEMENT, WHETHER WRITTEN OR ORAL.  FRESH CHOICE RESERVES THE RIGHT TO
AMEND OR TERMINATE THIS AGREEMENT IN WHOLE OR IN PART UPON WRITTEN NOTIFICATION
TO THE EMPLOYEE.


G.            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED HEREIN.


H.            THIS AGREEMENT SHALL BE BINDING ON THE COMPANY’S SUCCESSORS.



I.              AMOUNTS PAID TO THE EMPLOYEE SHALL BE SUBJECT TO ALL APPLICABLE
FEDERAL, STATE AND LOCAL WITHHOLDING TAXES.


J.             ALL PAYMENTS PROVIDED UNDER THIS AGREEMENT, OTHER THAN PAYMENTS
MADE PURSUANT TO A PLAN WHICH PROVIDES OTHERWISE, SHALL BE PAID IN CASH FROM THE
GENERAL FUNDS OF THE COMPANY.

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on
_______________ effective as of the day and year first above written.  This
Agreement may be executed in counter parts, each of which shall be deemed to be
an original but all of which shall constitute one and the same instrument.

 

“FRESH CHOICE”

 

“EMPLOYEE”

 

 

 

 

FRESH CHOICE, INC.,

 

 

a Delaware Corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 